 

Exhibit 10.7

PROMISSORY NOTE

(Revolving Loan)

 

$1,500,000.00 Dated effective as of February 29, 2016   Final Maturity: February
28, 2021

 

On or before February 28, 2021 ("Final Maturity"), INDCO, INC., a Tennessee
corporation ("Borrower”), promises to pay to the order of FIRST MERCHANTS BANK,
NATIONAL ASSOCIATION (the “Bank”) at the offices of the Bank at 10333 North
Meridian Street, Suite 350, Indianapolis, Indiana 46290, the principal sum of
One Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) or so much
of the principal amount of the Revolving Loan represented by this Note as may be
disbursed by the Bank under the terms of the Credit Agreement described below,
and to pay interest on the unpaid principal balance outstanding from time to
time as provided in the Credit Agreement (as hereinafter defined).

 

This Note evidences indebtedness under a revolving line of credit loan
(“Revolving Loan”) incurred or to be incurred by the Borrower under a revolving
line of credit extended to the Borrower by the Bank under a certain Credit
Agreement dated as of even date, as the same may be amended from time to time
(the "Credit Agreement"). All references in this Note to the Credit Agreement
shall be construed as references to that Credit Agreement as it has been or may
be amended from time to time. The Revolving Loan is referred to in the Credit
Agreement as the “Revolving Loan.” Subject to the terms and conditions of the
Credit Agreement, the proceeds of the Revolving Loan may be advanced and repaid
and re-advanced until Final Maturity. The principal amount of the Revolving Loan
outstanding from time to time shall be determined by reference to the books and
records of the Bank on which all advances under the Revolving Loan and all
payments by the Maker on account of the Revolving Loan shall be recorded. Such
books and records shall be rebuttably presumptive evidence of the principal
amount of the Revolving Loan owing and unpaid.

 

Upon the occurrence of an Event of Default and during the continuation thereof,
and after maturity, including maturity upon acceleration, Bank, at its option,
may, if permitted under applicable law, do one or both of the following: (i)
increase the interest rate under this Note to the rate that is three percent
(3%) above the rate that would otherwise be payable hereunder, and (ii) add any
unpaid accrued interest to principal and such sum will bear interest therefrom
until paid at the rate provided in this Note (including any increased rate). The
interest rate under this Note will not exceed the maximum rate permitted by
applicable law under any circumstances.

 

The entire outstanding principal balance of this Note shall be due and payable,
together with accrued interest, at Final Maturity. Reference is made to the
Credit Agreement for the maximum available principal amount available to
Borrower under this Note and for provisions requiring prepayment of principal
under certain circumstances. Principal may be prepaid, but only as provided in
the Credit Agreement.

 

If any installment of interest due under the terms of this Note is not paid when
due (subject to any applicable grace periods), then the Bank or any subsequent
holder of this Note may, subject to the terms of the Credit Agreement, at its
option and without notice, declare the entire principal amount of the Note and
all accrued interest immediately due and payable. Reference is made to the
Credit Agreement which provides for acceleration of the maturity of this Note
upon the happening of other "Events of Default" as defined therein.

 

The Borrower and any endorsers severally waive demand, presentment for payment
and notice of nonpayment of this Note, and each of them consents to any
extensions of the time of payment of this Note without notice.

 



 1 

 

 

All amounts payable under the terms of this Note shall be payable with actual
expenses of collection, including reasonable attorneys' fees, and without offset
or other reduction and without relief from valuation and appraisement laws.

 

The Borrower agrees that the Bank may provide any information the Bank may have
about the Borrower or about any matter relating to this Note to any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note as deemed necessary by Bank. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participation in all or any part of its rights or obligations in
this Note to one or more purchasers whether or not related to the Bank to the
extent permitted by the Credit Agreement.

 

This Note is made under and will be governed in all cases by the substantive
laws of the State of Indiana, notwithstanding the fact that Indiana conflicts of
law rules might otherwise require the substantive rules of law of another
jurisdiction to apply.

 

MAKER AND BANK BY ITS ACCEPTANCE HEREOF HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE,
THE CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). MAKER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

[SIGNATURE PAGE – PROMISSORY NOTE (REVOLVING LOAN)]

 

  INDCO, INC.,     a Tennessee corporation             By: /s/ C. Mark Hennis  
    C. Mark Hennis, President  

 

STATE OF INDIANA )   )  SS: COUNTY OF ______________ )

 

Before me, a Notary Public in and for said County and State, personally appeared
C. Mark Hennis, the President of Indco, Inc., a Tennessee corporation, who,
having been duly sworn, acknowledged the execution of the foregoing instrument
for and on behalf of such entity as such officer or other representative.

 

WITNESS my hand and Notarial Seal this ___day of March, 2016

 

  _______________________________   Notary Public      
_______________________________   Notary Public (Printed)

 

My Commission Expires: My County of Residence:     ______________________
________________________________

 

 

 